Wilson, Chief Justice, delivered the opinion of the Court: The plaintiff in error was convicted in the Municipal Court of the City of Chicago, upon an indictment found by “ The grand jurors chosen, selected and sworn in and for the City of Chicago and county of Cook.” Upon his arraignment, the prisoner, by his counsel, moved the Court to quash the indictment. The Court overruled this motion, and proceeded to the trial and conviction of the defendant. This opinion of the Court is assigned for error. In deciding this' point, it is necessary to look to the act of the legislature incorporating the City of Chicago. By this act the jurisdiction and powers of the Municipal Court of the City were created and defined; and it cannot legally exercise any which are not thus conferred. The 69th section of the act alluded to, provides “That there shall be established in the said City of Chicago, a Municipal Court, which shall have jurisdiction concurrent with the Circuit Courts of this State, in all matters civil or criminal, arising within the limits of said City.”(1) The 72d section further provides “ That the grand and petit jurors of said Municipal Court, shall be selected from the qualified inhabitants of said City.” By these provisions, the territorial limits of the City of Chicago are made the boundaries of the criminal jurisdiction of the Municipal Court; and within those limits the jurors must be selected, and can then only investigate offences committed within the same. The law gives to the Municipal Court concurrent jurisdiction with the Circuit Courts. This jurisdiction is general as to the subject matter, but limited in point of territory. It surely requires no argument to prove that a Circuit Court sitting in one county, cannot try and convict a man for an offence committed in another, or that it cannot empanel a grand jury from another county, to enquire into offences committed within the one in which it is sitting. The same rule is applicable to the Municipal Court; and the grand jurors must be selected in and for the City of Chicago alone. The indictment in this case is found by “ grand jurors chosen, selected, and sworn in and for the City of Chicago and county of Cook.” They are taken as well from the county as the city, if we look, as we must, to the indictment alone, for the evidence of that fact. This is wrong, and the motion to quash the indictment ought to have been sustained. The supplement to the act incorporating the city, has been cited. That act has no application to criminal proceedings. The judgment of the Circuit Court is reversed. Judgment reversed. Note. See the case of Beaubien v. Brinckerhoff, 2 Scam.   Acts of 1837, 75.